NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 22, 2018*
                                  Decided June 25, 2018 
                                              
                                          Before 
 
                                FRANK H. EASTERBROOK, Circuit Judge 
                   
                                AMY C. BARRETT, Circuit Judge 
                   
                                MICHAEL B. BRENNAN, Circuit Judge 
                   
No. 17‐2701 
 
RICHARD HOEFT,                                       Appeal from the United States 
      Plaintiff‐Appellant,                           District Court for the Western District 
                                                     of Wisconsin. 
      v.                                              
                                                     No. 17‐cv‐489‐bbc 
BRUCE JOANIS, et al.,                                 
      Defendants‐Appellees.                          Barbara B. Crabb, 
                                                     Judge. 
                                                      
                                        O R D E R 

            Richard Hoeft alleges that 15 years ago two police officers violated his rights 
under the Fourth and Fifth Amendments when they held, interrogated, and threatened 
him until he falsely confessed to burglaries. He later pleaded no contest to the burglary 
                                                 
            * The appellees were not served with process in the district court and are not 

participating in this appeal. We have agreed to decide this case without oral argument 
because the appellant’s brief and the record adequately present the facts and legal 
arguments, and oral argument would not significantly aid the court. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 17‐2701                                                                             Page 2 
 
charges and served his state sentence. Upon his release in 2015, he sued the officers. 
After screening his complaint, see 28 U.S.C. § 1915A, the district court dismissed it as 
untimely. On appeal Hoeft contends that he timely sued because Heck v. Humphrey, 
512 U.S. 477 (1994), barred his suit until his release. Heck bars a damages suit only if a 
judgment in favor of the plaintiff would “necessarily imply the invalidity of his 
conviction or sentence.” Id. at 487. Fifteen years ago Hoeft had “a complete and present 
cause of action,” Wallace v. Kato, 549 U.S. 384, 388 (2007), for unlawful police conduct 
because that claim, if successful, would not have invalidated his pleas. We thus affirm. 
         
        We recount the allegations in Hoeft’s complaint, and accept them as true for 
purposes of this appeal. See Doermer v. Callen, 847 F.3d 522, 526 (7th Cir. 2017). 
The interrogation occurred in July 2003, after two detectives visited Hoeft in county jail 
and asked him about several burglaries of cabins. Hoeft denied knowledge of the 
burglaries but agreed to show the detectives the location of a chainsaw that he had seen 
in the woods near the cabins. After the detectives drove Hoeft to a remote location, they 
questioned him for over 12 hours. Throughout the interrogation Hoeft was confined in 
a hot car without food, water, or access to a restroom. Eventually, one officer allegedly 
threatened to shoot Hoeft if he did not sign a statement confessing to the burglaries. 
After Hoeft signed the statement, he was charged with the burglaries. 
         
        Later in state court, Hoeft moved to suppress his confession on the theory that it 
was coerced. The court denied Hoeft’s motion, and he eventually pleaded no contest to 
three counts of burglary. Hoeft challenged the denial of his motion to suppress on direct 
appeal, State v. Hoeft, 730 N.W.2d 461 (Wis. Ct. App. 2007), and on collateral review, 
Hoeft v. Clark, No. 3:08‐cv‐00537‐slc (W.D. Wis. May 14, 2009), to no avail. 
         
        While Hoeft was still in custody for his burglary convictions, he turned to federal 
court to contest the legality of the police conduct that preceded his pleas of no contest. 
He filed at least three lawsuits under 42 U.S.C. § 1983, seeking to hold the two 
detectives civilly liable for violating his rights during the interrogation. See Hoeft v. 
Joanis, No. 09‐cv‐120‐bbc, 2009 WL 1505589 (W.D. Wis. May 27, 2009), appeal dismissed, 
No. 09‐2419 (7th Cir. Sept. 2, 2009); Hoeft v. Joanis, No. 09‐cv‐119‐bbc, 2009 WL 1230012 
(W.D. Wis. April 30, 2009), appeal dismissed, No. 09‐2416 (7th Cir. Sept. 2, 2009); Hoeft v. 
Janis, No. 09‐cv‐42‐bbc, 2009 WL 1247131 (W.D. Wis. Apr. 30, 2009). The district court 
dismissed each of these suits at screening, reasoning that Heck barred them because 
“[a] decision that the interrogation was unconstitutional … would imply the invalidity 
of petitioner’s conviction.” Hoeft v. Joanis, No. 09‐cv‐119‐bbc, 2009 WL 1230012, at *2. 
Hoeft did not agree with that reasoning—he appealed two of these decisions. But we 
No. 17‐2701                                                                             Page 3 
 
dismissed them because he failed to pay the required docketing fee for appellate 
review. See CIR. R. 3(b). 
        
       Fifteen years after the interrogation, Hoeft again sued the two detectives. 
His complaint mirrored the previously rejected complaints, except that Hoeft alleged 
that he had now completed his sentence in July 2015. His suit was timely, he explained, 
because Heck barred his suit while—and only while—he was in state custody. This time 
the judge (the same one as in the earlier suits) ruled that, for the most part, Hoeft sued 
too late. She divided his claims into two categories. For his claims based on “false arrest, 
false imprisonment, excessive force[,] and food and water deprivation,” Hoeft could 
have pursued damages without undermining the validity of his burglary convictions; 
therefore those claims were barred by the applicable six‐year statute of limitations, 
see Cannon v. Newport, 850 F.3d 303, 305–06 (7th Cir. 2017). On Hoeft’s claim that he was 
coerced into signing a confession, the court ruled that it was still barred by Heck because 
Hoeft’s conviction had not been overturned. 
        
       On appeal Hoeft renews his argument that Heck spares his entire suit from 
untimeliness because Heck blocked the action until his recent release from all forms of 
state custody in 2015. He is correct that Heck does not now block his suit. The Supreme 
Court has not addressed whether Heck applies to plaintiffs who sue for wrongful 
convictions after they have been released from custody, when they may no longer 
obtain collateral relief. See Muhammad v. Close, 540 U.S. 749, 752 n.2, (2004); Whitfield v. 
Howard, 852 F.3d 656, 662 (7th Cir. 2017). But we have ruled that Heck does not apply 
when an out‐of‐custody plaintiff sought collateral review before release from prison, as 
Hoeft did. See Sanchez v. City of Chicago, 880 F.3d 349, 356 (7th Cir. 2018) (citing Whitfield, 
852 F.3d at 664); Burd v. Sessler, 702 F.3d 429, 436 (7th Cir. 2012) (Heck barred suit by 
former inmate who “could have pursued collateral relief but failed to do so in a timely 
manner.”).   
        
       But Heck never blocked any of Hoeft’s claims, and therefore Heck does not rescue 
his suit from untimeliness. As the district court correctly observed, Heck never had any 
bearing on Hoeft’s ability to sue for an unreasonable arrest, excessive force, or other 
rough treatment that preceded his no‐contest plea because those claims, if successful, 
would not undermine his convictions. See Wallace, 549 U.S. at 391; Hill v. Murphy, 
785 F.3d 242, 248 (7th Cir. 2015). Even Hoeft’s coerced‐confession claim, if successful, is 
not incompatible with his convictions. Those convictions rest on Hoeft’s plea of no 
contest, not on the creation or inadmissibility of any particular evidence, and Hoeft 
does not contend that his plea of no contest was involuntary. See Mordi v. Zeigler, 
No. 17‐2701                                                                               Page 4 
 
870 F.3d 703, 707–08 (7th Cir. 2017); Hill, 785 F.3d at 250 (Easterbrook, J., concurring). 
Because all of Hoeft’s claims accrued in 2003, they are all untimely. 
        
       We close with an observation. We are mindful that the same judge told Hoeft 
that he sued both too early and too late. In a similar context, we have recognized the 
harshness of a judge telling a litigant that “no suit, whenever filed, is permissible.” 
Wilson v. Illinois Dep’t of Fin. & Prof’l Regulation, 871 F.3d 509, 512 (7th Cir. 2017). But two 
factors mitigate the apparent harshness here. First, if Hoeft believed that the district 
judge applied Heck too broadly in his prior cases—as he apparently did because he 
appealed their dismissals—he should have pursued the appeals rather than abandon 
them. Second, Hoeft litigated his coerced‐confession claim in the context of his motion 
to suppress. He lost, and he would thus face a defense of issue preclusion. See Sanchez, 
880 F.3d at 356–58; Mrozek v. Intra Fin. Corp., 699 N.W.2d 54, 61–62 (Wis. 2005) 
(explaining Wisconsin law of issue preclusion). 
        
                                                                                    AFFIRMED